Order affirmed, without costs of this appeal to either party. Memorandum: The court had jurisdiction both of the person of the appellant and of the crime with which he was charged when the sentence of February 12, 1936, was pronounced upon the appellant. The court made a finding that the appellant was over the age of sixteen years and under the age of nineteen when that sentence was imposed upon him. That judgment of conviction cannot be attacked collaterally in this proceeding. (People ex rel. Davis v. Jennings, 133 Misc. 538; People v. De Bellis, 87 id. 459; appeal dismissed, 168 App. Div. 905; People ex rel. Lesser v. Hunt, 171 Misc. 640, 642; affd., 256 App. Div. 1048; leave to appeal to the Court of Appeals denied, 280 N. Y. 853.) Appellant was subject to the jurisdiction of the Board of Parole and his contention to the contrary is without merit. (See Correction Law, art. 13-A, § 330 el seq., added by Laws of 1932, chap. 528, as amd. by Laws of 1940, chap. 663; Correction Law, § 279, added by Laws of 1931, chap. 455, as amd. by Laws of 1940, chap. 663; Correction Law, art. 8, §§ 212, 215, as amd.) All concur. (The order dismisses a writ of habeas corpus and remands relator into custody.) Present — Cunningham, Taylor, Dowling, Harris and MeCurn, JJ.